J-S46004-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RASHAN MICKENS

                            Appellant                  No. 2557 EDA 2014


             Appeal from the Judgment of Sentence July 18, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0000351-2013

BEFORE: MUNDY, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUNDY, J.:                             FILED AUGUST 14, 2015

        Appellant, Rashan Mickens, appeals from the July 18, 2014 aggregate

judgment of sentence of life imprisonment without the possibility of parole,

imposed after a jury found him guilty of one count each of first-degree

murder, possession of a firearm with an altered manufacturer’s number, and

possession of an instrument of crime (PIC).1 After careful review, we affirm.

        The record and trial court opinion provide the following facts and

procedural background of this case. On May 1, 2012 at approximately 6:20

a.m., police found Darrick Trawick (Decedent) dead. Decedent’s body was

on the porch of a rooming house located at 1317 West Erie Avenue in

Philadelphia, where Decedent resided.          An autopsy determined that the

____________________________________________


1
    18 Pa.C.S.A. §§ 2502(a), 6110.2(a), and 907(b), respectively.
J-S46004-15


cause of death was a single gunshot contact wound to Decedent’s chest from

a 0.25 caliber bullet. Appellant, who resided in the adjoining rooming house

at 1319 West Erie Avenue,2 was subsequently arrested in connection with

the shooting of Decedent, but claimed the shooting was in self-defense as

Decedent was attacking him in Appellant’s room.

       Appellant frequently targeted Decedent with homophobic slurs and,

occasionally, physical violence.         According to two other residents of the

rooming house, Sheila Booker and Wayne Ebron, Decedent was not violent

and did not attempt to fight back when Appellant harassed him.

       Specifically,   Booker     testified    to   the   persistent   conflict   between

Decedent and Appellant.          She stated that Decedent was not the “violent

type.” Id. at 111-112. She recalled that on the evening of the shooting,

Decedent came to her room upset because Appellant had ripped his jacket

and took his cell phone during a physical altercation earlier that day. Id. at

107. Decedent told Booker that Appellant was “doing it again … something

is going to happen tonight.” Id. at 111. Decedent also showed Booker that

he was carrying two “weights” for protection.              Id.   Booker said she knew

Decedent was “scared because he actually had tears in his eyes.”                   Id. at

112.    Booker encouraged Decedent “to confront [Appellant] because you

can’t keep running…. He keeps coming over here doing stuff to you.” Id.
____________________________________________


2
  1317 West Erie and 1319 West Erie are adjoining residences with a
common front porch that a railing divides.



                                           -2-
J-S46004-15


       Similarly, Ebron recalled that on the afternoon before the murder, he

purchased beer from Appellant out of Appellant’s room,3 which was located

in the building at 1319 West Erie Avenue. N.T., 7/16/14, 58. While he was

in Appellant’s room, Ebron saw a 0.25 caliber semi-automatic handgun and

part of a TEC-9 submachine gun in Appellant’s room.           Id. at 62.   A short

time later, Ebron heard Appellant state he was “getting tired of that

f[**]got” and that he intended to “f[**]k that n[**]ga up,” referring to

Decedent. Id. at 65. Later that evening, while speaking to Ebron on the

phone, Appellant said “the f[**]got[, Decedent,] started that s[**]t again.”

Id. at 67. Ebron also said that Appellant told him he “was out there fighting

[Decedent,] but the boy would not swing back.” Id. at 68. Ebron testified

that Appellant always referred to Decedent as “a little f[**]got, a little

f[**]got boy.” Id. at 72.

       A third resident of the rooming house, John Ward, testified that he

observed two verbal altercations between Appellant and Decedent on the

day leading up to the murder.           The first occurred in the afternoon.   The

second argument occurred in the evening, during which Decedent asked

Appellant where his phone was and why Appellant had ripped his jacket. Id.

at 170-172.      Later that night, when Ward went to Appellant’s room to

____________________________________________


3
   Appellant admitted that he sold cigarettes, beer, marijuana, and
crack/cocaine out of his room to the other tenants of the rooming houses.
N.T., 7/17/14, at 147, 177.



                                           -3-
J-S46004-15


purchase two cigarettes, he saw Decedent lying motionless on the hallway

floor outside Appellant’s room. Id. at 171, 174. Appellant told Ward that he

and Decedent “went at it,” and Ward observed a cut on Appellant’s forehead.

Id. at 176.   Ward and Appellant moved Decedent outside to the porch of

1319 West Erie Avenue, and Appellant lifted Decedent’s body over the railing

to the porch of 1317 West Erie. Id. at 176-178.

     At trial, Appellant admitted to being in a fistfight with Decedent

between 5:00 p.m. and 6:00 p.m. on April 30, 2012, which lasted 30

minutes. N.T., 7/17/14, at 156.    Later, Appellant claimed that Decedent

came to Appellant’s apartment around 1:00 to 1:30 a.m. on the morning of

May 1, 2012. Id. at 157. At that point, Decedent allegedly brandished a

hammer and hit Appellant in the forehead with it.    Id. at 158.   Appellant

then claimed that Decedent pushed his way into Appellant’s room and

continued to swing the hammer. Id. at 160. In response, Appellant picked

up a .25 caliber handgun, pointed it at Decedent, and told him to leave. Id.

at 161-162.   At that point, Appellant maintains he does not know what

happened because “[e]verything happened so fast. … The gun goes off. I

heard it go off. I am looking. [Decedent] didn’t fall or anything. He just

looked at me and said, oh, s[**]t[.] He turned around and he runs out[.]”

Id. at 162.   Appellant claimed that Decedent dropped the hammer in his

room. Id. at 189-190.




                                   -4-
J-S46004-15


     Appellant then walked to the Temple University Hospital, where he

received stitches and staples for his wounds. Id. at 166. Specifically, his

medical records showed that he was a walk-in patient at 3:23 a.m. on May

1, 2012, with complaints that he was hit with a hammer in the forehead and

left posterior scalp while being robbed. Id. at 130-131. He was discharged

at 6:47 a.m. on the same day after his wounds were closed with staples.

Id. at 137. Following his discharge, he went to stay with a friend and did

not return to the rooming house “[b]ecause [he] already had seen what

happened and [he] was afraid and [he] didn’t want to go back.” Id. at 167.

     Booker discovered Decedent’s body on the porch of 1317 West Erie

Avenue at approximately 6:00 a.m. on May 1, 2012 and immediately called

the police. Id. at 113-114. Paramedics pronounced Decedent dead at 6:20

a.m. Id. at 242. The medical examiner determined the cause of death was

a gunshot wound to the chest. Id. at 250. He further testified, “the end of

the weapon was in direct contact with [Decedent’s] body when it was

discharged.”   Id. at 247.   The medical examiner recovered a bullet from

Decedent’s chest. Id.

     On May 1, 2012, Police executed a search warrant on Appellant’s room

and collected swabs of the doorjamb of the front door, a cutout from

bloodstained blue curtains on the front window, a bloodstained bath towel, a

bloodstained hand towel, and a green tote bag. N.T., 7/17/14, at 4-15, 27.

The green tote bag contained vials of marijuana, a 0.25 caliber handgun


                                   -5-
J-S46004-15


manufactured by Raven Arms, a TEC-9 handgun, 29 additional 9-millimeter

cartridges, and a box of 37 additional 0.25 caliber cartridges. Id. at 16-22,

27. The Raven Arms 0.25 caliber gun had a fired cartridge casing that was

not properly expelled from the gun along with a second, misfed cartridge in

the gun barrel (i.e., a “stovepipe”), and four cartridges in the magazine. Id.

at 22, 77-78. The TEC-9 was loaded with one chambered cartridge and 26

cartridges inside the magazine. Id. at 21. Both guns had obliterated serial

numbers. Id. DNA swabs of both guns tested positive for Appellant’s DNA.

Id. at 55-57. Moreover, Decedent was excluded as a contributor to the DNA

samples from the guns and Appellant’s front doorjamb.         Id. at 58.    A

ballistics expert later matched the bullet recovered from Decedent’s chest to

the 0.25 caliber Raven Arms handgun discovered in Appellant’s room with

Appellant’s DNA on it. Id. at 83.

      On May 1, 2012, Ebron informed Appellant in a phone call that the

police were searching his room. Id. at 169. Appellant hung up on Ebron,

and turned his phone off to avoid Ebron’s repeated calls.      Id.   Appellant

admitted that he did not return to the rooming house “[b]ecause [he] was

afraid, basically.   [He] kn[e]w [Decedent] [was] dead[.]    [He was] really

scared. [Killing Decedent] wasn’t [Appellant’s] intention at all.”         Id.

Appellant went to his girlfriend’s residence, never returning to the rooming

house.




                                    -6-
J-S46004-15


       On May 9, 2012, an arrest warrant was issued for Appellant. On July

26, 2012, he was arrested near 5500 Washington Avenue in Philadelphia,

which was around his girlfriend’s residence.           Id. at 139.   On January 11,

2013, the Commonwealth filed an information, charging Appellant with the

above-mentioned offenses, as well as one count each of possession of a

firearm prohibited, abuse of a corpse, possession with the intent to deliver,

and one additional count of possession of a firearm with an altered

manufacturer’s number.4            On July       15, 2014, a four-day jury     trial

commenced. On July 18, 2014, the jury found Appellant guilty of one count

each of first-degree murder, possession of a firearm with an altered

manufacturer’s number, and PIC.                The Commonwealth nolle prossed the

remaining charges. That same day, the trial court sentenced Appellant to a

mandatory sentence of life without the possibility of parole for the first-

degree murder conviction, and two and one-half to five years’ incarceration

on each of the two other convictions, concurrent to the life without parole

sentence.




____________________________________________


4
  18 Pa.C.S.A. §§ 6105(a)(1), 5510, and 35 P.S. § 780-113(a)(30),
respectively.



                                           -7-
J-S46004-15


       On July 28, 2014, Appellant filed post-sentence motions, which the

trial court denied without a hearing on August 4, 2014. On September 3,

2014, Appellant filed a timely notice of appeal.5

       On appeal, Appellant presents two issues for our review.

               1.    Whether the trial [court] committed an error of
                     law when it concluded that the evidence
                     sustaining [] Appellant’s conviction for murder
                     was sufficient as a matter of law where the
                     Commonwealth’s own evidence made it
                     impossible to conclude beyond a reasonable
                     doubt that [] Appellant acted maliciously and
                     did not act in justifiable self-defense[?]

               2.    Whether the trial [court] abused its discretion
                     in failing to consider that the jury’s verdict that
                     [] Appellant did not act in self[-]defense
                     shocked one’s sense of justice.

Appellant’s Brief at 5.6

       Appellant first challenges the sufficiency of the evidence to support his

first-degree    murder     conviction.         Specifically,   Appellant   contends   the

evidence was insufficient to prove he acted with malice because he shot

Decedent in self-defense.         Appellant’s Brief at 24.        “Because evidentiary

sufficiency is a question of law, our standard of review is de novo and our

scope of review is plenary.”        Commonwealth v. Diamond, 83 A.3d 119,

____________________________________________


5
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate procedure 1925.
6
  Appellant does not challenge his convictions for possession of a firearm
with an altered manufacturer’s number or PIC.



                                           -8-
J-S46004-15


126 (Pa. 2013) (citation omitted), cert. denied, Diamond v. Pennsylvania,

135 S. Ct. 145 (2014).    “In reviewing the sufficiency of the evidence, we

consider whether the evidence presented at trial, and all reasonable

inferences drawn therefrom, viewed in a light most favorable to the

Commonwealth as the verdict winner, support the jury’s verdict beyond a

reasonable doubt.”   Commonwealth v. Patterson, 91 A.3d 55, 66 (Pa.

2014) (citation omitted), cert. denied, Patterson v. Pennsylvania, 135 S.

Ct. 1400 (2015).     “To obtain a conviction of first[-]degree murder, the

Commonwealth must prove that a human being was unlawfully killed, that

the defendant perpetrated the killing, and that the defendant acted with

malice and a specific intent to kill.”        Diamond, supra; see also 18

Pa.C.S.A. § 2501(a) (providing a person commits criminal homicide by

causing the death of another human being); Id. § 2502(a), (d) (specifying

first-degree murder is a criminal homicide committed by an “intentional

killing,” which is a “willful, deliberate and premeditated killing[]”).       The

Commonwealth     may    prove   a   killing   was   intentional   solely   through

circumstantial evidence. Commonwealth v. Houser, 18 A.3d 1128, 1133

(Pa. 2011), cert. denied, Houser v. Pennsylvania, 132 S. Ct. 1715 (2012).

Accordingly, the fact-finder may infer that the defendant acted with malice

and had the specific intent to kill from evidence that the defendant used a

deadly weapon on a vital part of the victim’s body. Id. at 1133-1134.




                                     -9-
J-S46004-15


         We conclude the Commonwealth presented sufficient evidence to

convict Appellant of first-degree murder.    Appellant shot Decedent in the

chest with a 0.25 caliber handgun. Moreover, the gun was in direct contact

with Decedent’s body when Appellant pulled the trigger.

         To show a motive for killing Decedent, the Commonwealth introduced

evidence of Appellant targeting Decedent with homophobic slurs, and

occasionally physical attacks. The Commonwealth also presented testimony

that Decedent did not engage Appellant when Appellant harassed him. On

cross-examination, Appellant admitted that he often called Decedent a

“f[**]got” because he believed Decedent was gay and did not want to

interact with him. N.T., 7/17/14, at 183. Specifically, on the day leading up

to the murder, Ebron heard Appellant state he was “getting tired of that

f[**]got” and that he intended to “f[**]k that n[**]ga up.” N.T., 7/16/14,

at 65.

         The medical examiner testified that Decedent died from the gunshot

wound, which severed Decedent’s aorta.       The bullet responsible for the

wound was recovered from Decedent’s body. It matched a 0.25 caliber gun

discovered in a tote bag in Appellant’s locked room.      Appellant’s DNA was

found on the gun, and Decedent’s DNA was excluded from the same.

Appellant admitted to pointing the 0.25 caliber gun at Decedent and

declared that the gun then went off. N.T., 7/17/14, at 162. Appellant also

admitted that the 0.25 caliber gun used to kill Decedent was his. Id. at 175.


                                    - 10 -
J-S46004-15


This evidence is sufficient to support a jury’s finding that Appellant

unlawfully killed Decedent, and Appellant acted with malice and the specific

intent to kill. See Diamond, supra; Houser, supra.

     Despite shooting Decedent with a gun in contact with Decedent’s

chest, Appellant claims the evidence presented by the Commonwealth was

insufficient to disprove Appellant’s claim of self-defense beyond a reasonable

doubt.   Appellant’s Brief at 24.   Specifically, Appellant contends that the

blood evidence and the hospital records show that the altercation and

shooting occurred in Appellant’s room.       Id. at 25.   From this, Appellant

deduces that Decedent was the aggressor, not Appellant, and Appellant had

no duty to retreat.    Id.   Moreover, Appellant argues the evidence that

Decedent carried a weapon, a chain, or weights to defend himself proves

that Appellant did not provoke or continue the use of force.       Id. at 26.

Accordingly, Appellant concludes that the Commonwealth did not prove

beyond a reasonable doubt that Appellant was not acting in justifiable self-

defense. Id.

     We have set forth our standard of review for claims of insufficient

evidence above. In addition, we note that if a defendant presents evidence

raising an issue of self-defense, the Commonwealth has the burden to

disprove it beyond a reasonable doubt.        Houser, supra at 1135.      The

Commonwealth meets that burden if it proves any one of the following: (1)

the defendant was not free from fault in provoking or continuing the conflict


                                    - 11 -
J-S46004-15


that resulted in the killing; (2) the defendant did not reasonably believe he

was in imminent danger of death or serious bodily injury, and it was not

necessary to kill in order to avoid that danger; or (3) the defendant violated

a duty to retreat or avoid the danger.        Commonwealth v. Mouzon, 53
A.3d 738, 741 (Pa. 2012).       Further, “[a]lthough the Commonwealth is

required to disprove a claim of self-defense … a jury is not required to

believe the testimony of the defendant who raises the claim.”        Houser,

supra   (quotation   marks   and   citation    omitted).   Nonetheless,   “the

Commonwealth cannot sustain its burden of proof solely on the fact finder’s

disbelief of the defendant’s testimony.”      Commonwealth v. Torres, 766
A.2d 342, 345 (Pa. 2001).     Accordingly, we must determine whether the

affirmative evidence presented by the Commonwealth was sufficient to

disprove Appellant’s claim of self-defense.

      Here, the physical evidence and the testimony were sufficient to

negate self-defense. The only evidence presented by Appellant was his own

self-serving testimony that was contradicted by the Commonwealth’s

evidence.   The Commonwealth presented sufficient evidence to show that

Appellant was not free from fault in provoking or continuing the conflict that

led to the killing. All of the evidence established that Appellant frequently

targeted Decedent with verbal, and sometimes physical, attacks.           The

testimony of Ebron and Booker was that Decedent did not respond to

Appellant’s harassment or defend himself.       Ebron stated that on the day


                                    - 12 -
J-S46004-15


leading up to the murder, he heard Appellant say he was sick of Decedent

and that he was going to hurt Decedent. Decedent went to Booker nervous

and scared about what Appellant was going to do that night. From this, the

jury was free to infer that Appellant also provoked the altercation that led to

the shooting.

      Multiple pieces of evidence contradicted Appellant’s claim that the

conflict and shooting occurred in Appellant’s room.       The DNA evidence

excluded Decedent from all of the samples taken of the inside of Appellant’s

room, including the sample from the front doorjamb.       Further, Decedent’s

body was found on the porch of 1317 West Erie Avenue, and Ward testified

that he helped move Decedent from the hallway outside of Appellant’s room.

This suggests that Decedent was never in Appellant’s room. Further, at the

time of the incident, Appellant was 5 feet 9 inches tall, weighed 225 pounds,

and was 33 years old, which is younger and larger than Decedent, who was

6 feet tall, weighed 160 pounds, and was 42 years old.           The physical

discrepancy between the two men casts doubt on Appellant’s claim that

Decedent was able to overcome Appellant’s resistance and push his way into

Appellant’s room.

      Moreover, the evidence negated Appellant’s claim that Decedent

attacked him with a hammer and then dropped the hammer in Appellant’s

room before the two struggled to gain control of the gun.       Police did not

recover a hammer, or any other weapon, besides Appellant’s two guns, from


                                    - 13 -
J-S46004-15


Appellant’s room nor near Decedent’s body, despite Appellant’s testimony

that Decedent dropped the weapon in his room and Appellant locked the

door before going to the hospital following the shooting. Additionally, Ward

testified that he did not see a weapon in the hall or on Decedent’s person

when he helped Appellant move Decedent to the front porch. Further, the

DNA evidence excluding Decedent’s DNA from the 0.25 caliber gun, which

contradicted Appellant’s claim that Decedent attempted to gain control of the

gun before the shooting. The jury was free to credit the preceding evidence

and reject Appellant’s testimonial account of the night, and we will not

reweigh the evidence. Accordingly, the Commonwealth presented sufficient

evidence to prove beyond a reasonable doubt that Appellant was not free

from fault in provoking or continuing the conflict that led to the killing.

      Alternatively, the physical evidence proved that Appellant did not

reasonably believe he was in imminent danger of death or serious bodily

injury, and it was not necessary to kill in order to avoid that danger.

Appellant testified that Decedent assaulted him with a hammer, hitting him

in the forehead and the side of the face. According to Appellant, this took

place in Appellant’s room and Decedent dropped the hammer when

Appellant retrieved his gun.    N.T., 7/17/14, at 178.      As we noted above,

police did not recover a weapon from Appellant’s room or from Decedent’s

body. Police also excluded Decedent’s DNA from Appellant’s room and from

the two guns. Moreover, Appellant’s testimony was inconsistent. On direct


                                      - 14 -
J-S46004-15


examination, Appellant stated that Decedent would not stop attacking him

with the hammer.      Id. at 161. However, on cross-examination, Appellant

said that Decedent dropped the object when he picked up the 0.25 caliber

gun. Additionally, Appellant’s wounds were relatively minor as he was able

to have them treated at Temple University Hospital in approximately three

hours. Based on this evidence, the jury was free to conclude that Appellant

was not in imminent danger of death or serious bodily injury at the time he

pulled the trigger.

      Further, Appellant’s actions after the shooting discredit his claim of

self-defense. Ward testified that when he spoke with Appellant before they

moved Decedent’s body, Appellant told Ward that he and Decedent “went at

it.” Appellant did not state that he shot Decedent or that he did so in self-

defense. Appellant then locked his room and left for the hospital, never to

return to the rooming house. At the hospital, Appellant claimed he had been

robbed and hit with a hammer.      Next, Appellant went to a friend’s house

where he spoke with Ebron, who told him police were searching Appellant’s

room and other residents were saying Appellant shot Decedent.             In

response, Appellant hung up and turned his cellular phone off to avoid

Ebron’s repeated calls. Appellant evaded police for nearly three months at

his girlfriend’s house until he was arrested. Appellant’s flight when he knew

police were looking for him following the shooting is evidence of his

consciousness of guilt. See Commonwealth v. Lukowich, 875 A.2d 1169,


                                    - 15 -
J-S46004-15


1173 (Pa. Super. 2005) (citation omitted), appeal denied, 885 A.2d 41 (Pa.

2005).       Accordingly, the Commonwealth provided sufficient evidence to

disprove the claim of self-defense and Appellant’s first claim does not merit

relief.

          In his second issue, Appellant challenges the weight of the evidence.

Appellant’s Brief at 27.     We begin by noting that “[a] true weight of the

evidence challenge concedes that sufficient evidence exists to sustain the

verdict but questions which evidence is to be believed.” Commonwealth v.

Thompson, 106 A.3d 742, 758 (Pa. Super. 2014) (citation omitted). Our

Supreme Court has clarified that, “[a] motion for a new trial alleging that the

verdict was against the weight of the evidence is addressed to the discretion

of the trial court.”    Commonwealth v. Weathers, 95 A.3d 908, 910-911

(Pa. Super. 2014), appeal denied, 106 A.3d 726 (Pa. 2015), citing

Commonwealth v. Diggs, 949 A.2d 873, 879 (Pa. 2008), cert. denied,

Diggs v. Pennsylvania, 556 U.S. 1106 (2009). Therefore, on appeal, the

reviewing court “reviews the exercise of discretion, not the underlying

question whether the verdict is against the weight of the evidence.”       Id.

Indeed, it is well established that it is for the factfinder to determine the

weight given to the evidence produced at trial.           Commonwealth v.

Ferguson, 107 A.3d 206, 212 (Pa. Super. 2015) (citation omitted).

Because it is the role of the factfinder to weigh the evidence, an appellant

seeking to challenge the weight of the evidence carries a heavy burden.


                                      - 16 -
J-S46004-15


             If the factfinder returns a guilty verdict, and if a
             criminal defendant then files a motion for a new trial
             on the basis that the verdict was against the weight
             of the evidence, a trial court is not to grant relief
             unless the verdict is so contrary to the evidence as
             to shock one’s sense of justice.

Id. at 212-213.        We also highlight that “[a] new trial is not warranted

because of a mere conflict in the testimony and must have a stronger

foundation    than     a     reassessment    of   the   credibility   of   witnesses.”

Commonwealth v. Gonzalez, 109 A.3d 711, 723 (Pa. Super. 2015)

(internal quotation marks and citation omitted). “[O]nly where the facts and

inferences disclose a palpable abuse of discretion will the denial of a motion

for a new trial based on the weight of the evidence be upset on appeal.”

Commonwealth v. Morales, 91 A.3d 80, 91 (Pa. 2014) (emphasis in

original; citation omitted).

      Specifically, Appellant contends that it shocks the conscience that

“Appellant did not have the basic human right to defend himself against the

efforts by another person to split open his head.” Appellant’s Brief at 27. As

we   explained    in    our     discussion   of   the   sufficiency   challenge,   the

Commonwealth presented sufficient evidence to disprove Appellant’s self-

defense claim beyond a reasonable doubt. The trial court concluded that “it

is not the role of the trial court to reweigh the evidence, [so] we will not

disturb the jury’s credibility determination as to [Appellant]’s first-degree

murder conviction.         The jury’s verdict of guilt was not so contrary to the

evidence as to shock the conscience of th[e] [trial] [c]ourt.”             Trial Court

                                        - 17 -
J-S46004-15


Opinion, 1/15/15, at 17.   The jury, as factfinder, was free to believe the

Commonwealth’s evidence and determine the weight given to all of the

evidence produced at trial. See Ferguson, supra. Moreover, Appellant is

not entitled to a new trial based on a reassessment of the credibility of

witnesses.   See Gonzalez, supra.     Therefore, we conclude the trial court

did not palpably abuse its discretion in denying Appellant’s motion for a new

trial based on the weight of the evidence.           See Morales, supra.

Accordingly, we conclude Appellant’s second issue does not warrant relief.

     Based on the foregoing, we conclude both of Appellant’s issues are

devoid of merit.    Accordingly, we affirm the July 18, 2014 judgment of

sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/14/2015




                                   - 18 -